ON REHEARING EN BANC.                       [October 22, 1931.]
The insurance company petitioned for a rehearing by the court, sitting En Banc, which petition *Page 527 
was granted, and the cause was reargued accordingly.
[3] It is now argued in behalf of the insurance company that the controlling statute touching the effect of untrue statements in applications for accident insurance, such as is drawn in question in this case, is Rem. Comp. Stat., § 7238, and not section 7078, noticed and assumed in the Department opinion to be controlling in this case. It was argued, by brief and orally, before Department One, that Tison, in his application for the insurance, made a false statement as to his vision with intent to deceive the insurance company. Section 7078 was the only statute then called to the attention of the court as being of any controlling force in the case. That section is general in its terms, reading as follows:
"No oral or written misrepresentation or warranty made in the negotiation of a contract or policy of insurance, by the assured or in his behalf, shall be deemed material or defeat or avoid the policy or prevent it attaching, unless such misrepresentation or warranty is made with the intent to deceive. . . ."
Not until the filing of the insurance company's petition for rehearing was § 7238 called to our attention. It is a later enactment, in force when this policy was issued. It refers to applications for accident insurance. Therein we read:
"The falsity of any statement in the application for any policy covered by this section [accident insurance] shall not bar the right to recovery thereunder unless such false statement was made with actual intent to deceive or unless it materially affected either the acceptance of the risk or the hazard assumed by the insurer."
This language is, in substance, carried into the still later enactment of Chapter 124, Laws of 1929, p. 294, *Page 528 
§ 5, relating to accident insurance. That, however, occurred after the issuance of this policy.
Turning now to the record in this case, we find that the trial court instructed the jury, in part, as follows:
"Under the law of the state of Washington, regardless of the terms of any insurance policy, or contract, the falsity of any statement in the application for any policy of insurance shall not bar the right to recovery thereunder, unless such false statement was made with actual intent to deceive or unless it materially affected either the acceptance of the risk or the hazard assumed by the insurer.
"In that connection, I charge you that it will first be your duty to determine whether or not the statements made by Julian J. Tison were false, and before you can determine that they were false, you must be convinced by a fair preponderance of the evidence to that effect.
"It will then be your duty, if you should determine that they were false, to determine whether or not, further, they were made with an actual intent to deceive, or they materially affected the acceptance of the risk or the hazard assumed by the insurer, and even if you find they were false, unless they were made with actual intent to deceive or materially affected either the acceptance of the risk or the hazard assumed by the insurer, then you would still find for the plaintiff. . . ."
This, manifestly, was a fair submission of the cause to the jury under § 7238, above quoted, which we now assume is the controlling statute applicable to this case.
[4] The real contention now made in behalf of the insurance company is that it should be decided, as a matter of law, that the application statement of Tison touching his vision "materially affected the acceptance of the risk." We are of the opinion that it should not be so decided, as a matter of law, under the facts appearing by the evidence, as the jury had the right to *Page 529 
view them. We think that the facts are sufficiently noticed in the opinion of Department One.
The judgment of the superior court is affirmed.
TOLMAN, C.J., MAIN, MITCHELL, HOLCOMB, MILLARD, BEELER, and HERMAN, JJ., concur.
BEALS, J., dissents.